867 N.E.2d 140 (2007)
In the Matter of: Douglas O. BEERBOWER.
No. 02S00-0704-DI-176.
Supreme Court of Indiana.
May 25, 2007.

ORDER OF INTERIM SUSPENSION UPON NOTICE OF GUILTY FINDING
The Indiana Supreme Court Disciplinary Commission, pursuant to Indiana Admission and Discipline Rule 23(11.1)(a), files a "Notice of Guilty Finding and Request for Suspension," asking that Respondent be immediately suspended from the practice of law in this State, pending further order of this Court or final resolution of any resulting disciplinary action, due to Respondent being found guilty of the following crime punishable as a felony: Operating a Vehicle While Intoxicated Causing Serious Bodily Injury. Respondent has filed a "Consent to Suspension."
IT IS THEREFORE ORDERED that Respondent, Douglas O. Beerbower, is suspended pendente lite from the practice of law in this State, effective immediately. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The suspension shall continue until further order of this Court or final resolution of any resulting disciplinary action.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d); and to post this Order on the Court's website for orders concerning attorney disciplinary cases.
All Justices concur.